DETAILED ACTION
This communication is responsive to the application and amended claim set filed June 23, 2020.  Claims 1-7 are currently pending.
Claims 1-7 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/JP2018/046868, filed December 19, 2018, which claims priority to JP 2017/249416, filed December 26, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, it is not clear whether carbon black must be present in the rubber composition.  It appears that the presence of silica alone in the rubber composition would satisfy the limitations of claim 2.

Regarding claims 6 and 7, it is not clear whether the language in the parentheses is part of the claim or merely exemplar.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa (WO 2016/084984).
Regarding claims 1 and 5, Fukasawa teaches studless winter tires with treads comprising a rubber composition.  (paras. [0001]-[0002].)  Inventive rubber composition C-5 comprises butadiene rubber (a conjugated diene polymer), natural rubber (an isoprene-based rubber), vegetable oil (a liquid plasticizer), and magnesium sulfate microparticles (water-soluble fine particles).  (Table 1.)  The vegetable oil plasticizer is present in the amount of 20 phr (see id.), which is within the claimed range.

Regarding claim 2, Fukasawa teaches that, in the inventive rubber composition C-5, the natural rubber is present in the amount of 40 wt.%, and the butadiene rubber is present in the amount of 60 wt.%, both based on the total amount of rubber components.  (Table 1.)  Rubber composition C-5 also contains silica and carbon black, wherein the silica is present in the amount of 94 wt.% based on the total amount of silica and carbon black present (80/(80+5)).  (Id.)  Each of these values are within the claimed ranges.

Regarding claim 4, Fukasawa teaches that, in the inventive rubber composition C-5, the butadiene rubber has a cis content of 97% (see Table 1), which is within the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa (WO 2016/084984).
Regarding claim 3, Fukasawa teaches all of the limitations of claim 1.  (See paragraph 12 above, which is incorporated by reference herein.
The difference between rubber composition C-5 and claim 3 is that, in rubber composition C-5, the magnesium sulfate microparticles are present in the amount of 10 phr, which is below the claimed range.  However, Fukasawa more generally teaches that the microparticles may be present in the amount of 2-40 phr (see Abstract), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Fukasawa.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior section above.
Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukasawa (WO 2016/084984).
Regarding claims 6 and 7, Fukasawa is silent as to the properties of the studless tires under the recited conditions.  However, Fukasawa teaches studless tires with treads with a rubber composition that is substantially identical to that of the present claims.  Thus, the tire of Fukasawa should possess the claimed properties and behaviors because identical compositions should behave identically under the same conditions.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763